DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 is being considered by the examiner.

Claim Objections
Claim 39 is objected to because of the following informalities:  “steel sheet having ultimate” should be “steel sheet having an ultimate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto (EP 2765212 A1), hereinafter Seto, in view of Bongards et al (US 2015/0152533 A1), hereinafter Bongards.
Regarding Claim 39, Seto teaches a high strength steel sheet ([0001]) including the elements shown in Table 1.
Table 1
Element
Claim
Seto
Citation
Relationship
C
0.17-0.24
0.15-0.4
[0041]
Encompassing
Si
0.5-1
Less than 2.2
[0042]
Encompassing
Al
0.5-1.2
0.005-2
[0047]
Encompassing
Nb
0.015-0.03
0.01-0.1
[0054]
Overlapping
Ti and Mo
0.005-0.05 Ti and/or
0.001-0.05 Mo
0.01-0.1 Ti
[0054]
Overlapping
Fe and impurities
Balance
Balance
[0019]
The Same


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
A sum of Seto’s silicon and aluminum content is 0.005-4.2% which overlaps the claimed Si + Al ≥ 1.3%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Seto further teaches the steel sheet having a microstructure as shown in Table 2.
Table 2
Microstructure Phase
Claim
Seto
Citation
Relationship
Retained Austenite
10-20
10-30
[0027]
Overlapping
Polygonal Ferrite
40-55
15-50
[0034]
Overlapping
Granular Bainite
15-40
5-65
[0032]
Encompassing

At least 5
5-45
[0022]-[0023]
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Seto further teaches the austenite containing 0.9-1.5% carbon ([0030]) which overlaps the claimed austenite phase having a carbon content of 0.9-1.1%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
A sum of Seto’s tempered martensite and residual austenite is 15-75 which encompasses the claimed 20-30% of a sum of tempered martensite and residual austenite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Seto further teaches the portion of martensite which is tempered martensite being 25-100% ([0023]-[0025]) and preferably a high amount of tempered martensite to avoid cracking and enhance stretch flangeability ([0023]) which overlaps the claimed galvanized steel being free from non tempered martensite.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Seto further teaches a tensile strength of 780-1400 MPa ([0020]) a stretch flangeability of 25% or more, and a product of tensile strength and total elongation of 27000 MPa% or more ([0015]) where the stretch flangeability is evaluated by JFST 1001 ([0097]) which results in a total elongation as determined by the examiner of 19.3-34.6% which is within the claimed total elongation of 17% or more, and which overlaps the claimed hot dip galvanized steel sheet having ultimate tensile strength of 980 
Seto does not explicitly disclose the claimed steel sheet being hot dip galvanized or having 1.9-2.2% manganese or 0.05-0.2% chromium.
Bongards teaches a high-strength flat steel product ([0001]) which is hot-dip coated to beneficially provide a protective layer ([0039]-[0040]) which prevents corrosion ([0035]) which is the same as the claimed steel sheet being hot dip galvanized.
Bongards further teaches the steel product comprising 1.9-2.2% manganese by weight to provide a beneficial balance between strengthening and weldability ([0015]) which is the same as the claimed 1.9-2.2% manganese.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Bongards further teaches the steel product comprising 0.05-0.2% chromium to provide a beneficial balance between strengthening and hardening ([0018]) which is the same as the claimed 0.05-0.2% chromium.
It would have been obvious to a person having ordinary skill in the art to have utilized the overlapping portions of the ranges of Seto. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). It would further be obvious to provide a hot-dip coating to the steel sheet of Seto to provide a protective layer which prevents corrosion as taught by Bongards, and to further provide manganese and chromium in the amounts according to Bongards to the steel sheet of Seto to provide a beneficial balance between strengthening and weldability, and between strengthening and hardening as discussed above.


It would have been obvious to a person having ordinary skill in the art to have utilized the overlapping portions of the ranges of Seto in view of Bongards to provide a beneficial balance between formability, toughness, surface characteristics, and strength as discussed above as taught by Seto.

Regarding Claim 41, Seto in view of Bongards teaches the claim elements as set forth above. The 0.5-1.2% aluminum of Seto in view of Bongards encompasses the claimed 0.7-0.9% aluminum.
It would have been obvious to a person having ordinary skill in the art to have utilized the overlapping portions of the ranges of Seto in view of Bongards. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 42, Seto in view of Bongards teaches the calim elements as set forth above. Since Seto in view of Bongards teaches 0.5-1 silicon and 0.5-1.2 aluminum as discussed above, Seto in view of Bongards further teaches a sum of silicon and aluminum of 1-2.2 which overlaps the claimed sum of silicon and aluminum is greater than 1.4%.

Regarding Claim 43, Seto in view of Bongards teaches the claim elements as set forth above. Since Seto in view of Bongards teaches 0.17-0.24% carbon and 0.5-1% silicon, Seto in view of Bongards teaches (C + Si)/10 being 0.067-0.124 which is within the claimed (C + Si)/10 ≤ 0.3.



Regarding Claim 45, Seto in view of Bongards teaches the claim elements as set forth above. Seto in view of Bongards teaches 20-30% residual austenite + tempered martensite which overlaps the claimed 25-30% residual austenite + tempered martensite.
It would have been obvious to a person having ordinary skill in the art to have utilized the overlapping portion of the ranges of Seto in view of Bongards. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Regarding claim 48, Seto in view of Bongards teaches the claim elements as discussed above. Seto does not disclose a yield strength of the steel sheet or a ratio of yield strength to tensile strength of the steel sheet.
Examiner notes that according to P. 7 L. 34 – P. 8 L. 11 of the instant specification, the yield strength is a result of the microstructure of the steel.
Since Seto in view of Bongards teaches the claimed microstructure and properties as discussed above, a person having ordinary skill in the art would expect the claimed yield strength above 550 MPa and a ratio of yield strength to tensile strength of 0.60 or greater to flow naturally from the steel according to Seto in view of Bongards.


Claims 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto (EP 2765212 A1), hereinafter Seto, in view of Bongards et al (US 2015/0152533 A1), hereinafter Bongards, and in view of Krizan et al. (US 2015/0034218 A1), hereinafter Krizan.

	Regarding Claim 46, Seto in view of Bongards teaches the claim elements as set forth above. Seto does not explicitly disclose the claimed steel sheet having a mean tempered martensite fraction and a tempered martensite fraction measured on any area of 50x50 µm2 in the steel sheet such that the difference between the fraction and the mean fraction is ≤ 1.5%.
	Examiner notes that according to [0047]-[0048] of the specification, the homogeneity of martensite formation is due to the high cooling rate following annealing of greater than 25˚C/s.
	Krizan teaches annealing a cold rolled steel above the Ac3 temperature ([0052]) specifically from 910-930˚C for 150-200 seconds ([0059]) followed by cooling at 85-95˚C/s ([0060]) in order to avoid ferrite formation ([0053]) which is within the range of the specification’s requirement of greater than 25˚C/s. 
	It would have been obvious to a person having ordinary skill in the art to have produced the steel sheet of Seto in view of Bongards and in view of Krizan utilizing the annealing and cooling rate following annealing of Krizan in order to avoid ferrite formation as discussed above as taught by Krizan.
	Based on the above statements, because Seto in view of Bongards and in view of Krizan discloses a steel sheet having been cooled at a rate following annealing of greater than 25˚C/s, Seto in view of Bongards and in view of Krizan would produce a steel sheet having the claim limitations of the steel sheet having a mean tempered martensite fraction and a tempered martensite fraction measured on any area of 50x50 µm2 in the steel sheet such that the difference between the fraction and the mean fraction is ≤ 1.5%.




Response to Arguments
Applicant’s arguments, see P. 8 Par. 5 - P. 9 Par. 2, filed 06/16/2021, with respect to the 35 U.S.C. § 112(b) rejection of claims 32-37 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 32-37 has been withdrawn. 
Applicant’s arguments, see P. 9 Par. 3 - P. 10 Par. 1, filed 06/16/2021, with respect to the 35 U.S.C. § 103 rejection of claims 20-28, 30-31, and 38 have been fully considered and are persuasive.  The the 35 U.S.C. § 103 rejection of claims 20-28, 30-31, and 38 has been withdrawn. 

Allowable Subject Matter
Claims 20- allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention of Claim 20 is a coated steel sheet with a composition comprising the following elements, expressed in percentage by weight: 0.17-0.24% C, 1.9-2.2% Mn, 0.5-1% Si, 0.5-1.2% Al, Si + Al ≥ 1.3%, 0.05-0.2% Cr, 0.015-0.03% Nb, Sulphur ≤ 0.004%, phosphorus ≤ 0.03% and optionally containing one or more of the following elements: 0.005-0.05% Ti, 0.001-0.05% Mo, and a remainder including Fe and unavoidable impurities resulting from smelting; a microstructure of the coated steel sheet comprising, in area fraction, 10 to 20% residual austenite, the austenite phase having a carbon content between 0.9 to 1.1%, 40 to 55% polygonal ferrite, 15 to 40% granular bainite and at least 5% tempered martensite, a sum of tempered martensite and residual austenite being between 20 to 30% wherein the coated steel sheet has a tensile strength between 1000 MPa and 1100 MPa and a hole expansion ratio between 18% and 23%.


Claims 21-28, 30-31, and 38 are allowable due to dependence upon claim 20.

The invention of claim 32 is a method of manufacturing a coated steel sheet comprising: providing a semi-finished product with the composition according to claim 20; reheating the semi-finished product to 1000-1280˚C; rolling the semi-finished product in the austenitic range wherein a hot rolling finish temperature is ≥ 850˚C to obtain a hot rolled steel sheet; cooling the hot rolled steel sheet at 35-55˚C/s to a coiling temperature of ≤ 580˚C; and coiling the hot rolled sheet; cooling the hot rolled steel sheet to room temperature; pickling the hot rolled steel sheet; cold rolling the hot rolled steel sheet to obtain a cold rolled steel sheet; continuously annealing the cold rolled steel sheet at a heating rate of 1-20˚C/s up to a soaking temperature between Ac1 and Ac3 for a duration of less than 600 seconds; cooling the sheet at greater than 25˚C/s to a temperature of 400-480˚C; holding the cold rolled steel sheet for 20-250 seconds; coating the cold-rolled steel sheet by hot dipping in a zinc or zinc alloy bath; cooling the cold-rolled steel sheet to room temperature; batch annealing the coated cold rolled steel sheet at a rate of 1-20˚C/s to a soaking temperature of 170-350˚C for a duration of 12-250 hours; and cooling the sheet to room temperature.
Bongards is the closest prior art of record. Bongards teaches hot rolling a product at 1050-1200˚C to a finish hot-rolling temperature of 890-950˚C to provide a desired thickness ([0023]) which constitutes the claimed reheating the semi-finished product to 1000-1280˚C and rolling the semi-finished product in the austenitic range wherein a hot rolling finish temperature is ≥ 850˚C to obtain a 
Bongards teaches annealing the plated cold rolled steel sheet at 250-500˚C for a duration of up to 760 seconds ([0053]). There is no teaching or suggestion in Bongards or any other prior art of record to increase the duration into the claimed range, which is several orders of magnitude larger. Such a modification would add unnecessary time and cost, dissuading one of ordinary skill in the art from making such a modification to the duration.

Claims 33-37 would be allowable due to dependence on claim 32.



Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736